                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


 CLAUDE OWEN WILSON,

        Plaintiff,

 V.                                                        Civil Action No. 3:16CV578-HEH

 DAVID WOODS,

        Defendant.


                                MEMORANDUM OPINION
               (Granting in Part and Denying in Part Motion to Dismiss)

        Claude Owen Wilson, a Virginia inmate proceeding pro se, filed this 42 U.S.C.

§ 1983 action. (Compl.,ECF No. 1.)' The matter is before the Court on the Motion to

 Dismiss filed by Defendant David Woods,Richmond City Police Officer ("Officer

 Woods")- (ECF No. 56.) Wilson filed a "Certificate of Service" with the Court,

 indicating that he had mailed his Response to Officer Woods; however, Wilson did not

 file this Response with the Court. (ECF No. 59, at 1.) Despite receiving additional time

to file this Response with the Court, Wilson did not file any such Response, and the time

to do so has expired. {See ECF No.60, at 1.) For the reasons stated below, the Motion to

Dismiss(ECF No. 56)will be granted in part and denied in part.

                      I. STANDARD FOR MOTION TO DISMISS

       "A motion to dismiss under Rule 12(b)(6)tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

'The Court employs the pagination assigned by the CM/EOF docketing system to the parties'
submissions. The Court corrects the spelling, punctuation, and capitalization in the quotations
from Wilson's submissions.
the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari,1 F.3d 1130,1134(4th

Cir. 1993); see also Martin,980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements ofa

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must"allege facts
sufficient to state all the elements of[his or] her claim." Bass v. E.L DuPont de Nemours

& Co., 324 F.Sd 761,765 (4th Cir. 2003)            Dickson v. Microsoft Corp., 309 F.3d

193, 213 (4th Cir. 2002);lodlce v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke,574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop,sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997)(Luttig, J.,

concurring); Beaudettv. City ofHampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                            11. WILSON'S ALLEGATIONS


       In Wilson's Complaint, he presents the following allegations:

              On October 21, 2015, at approximately 10:00 p.m., [Wilson] was
       leaving a CVS Pharmacy at 2300 Main St. when [Wilson] came into
       contact with Richmond City Police Officer David Woods Shield #612.
             The officer was called in regards to a dispute that took place
       between [Wilson][and] the [CVS] store employee. ([Wilson's] plight was
       CVS stated to him they do not take personal checks [and] [Wilson]
       demanded to see [the] store policy stating so. Store employee wanted
       [Wilson] to leave [the] store so that they would not have to comply with
       [Wilson's] request, henceforth calling officer.)
              [Wilson] attempted to explain his grievance to Officer Woods
       expressing that he wanted to make a documented complaint against CVS
       for discrimination. Officer Woods refused to take note of[Wilson's] claim,
       only asking to see his check. [Wilson] already being told by CVS
       employee that"They didn't take checks" didn't see the point in showing the
       officer his personal check, especially since the officer blatantly refused to
       acknowledge and record his claim. So instead of showing [the officer] his
       check, he politely told the officer "have a nice day" and walked away.
              Shortly [thereafter and] approximately 4 to 5 minutes [and] two
       blocks away[]. Officer Woods pulled beside [Wilson] [and] exited his
       vehicle in approaching [Wilson] as [Wilson] continued to walk west on
       Main St. "Let me speak with you . . .[,]" [Officer Woods] stated in an
       authorized manner. [Wilson] refused stating he didn't want to speak with
       him. The officer then asked where [Wilson] was going. (The question[]
       was to obviously attempt to get [Wilson] to stop voluntarily.) [Wilson]
       continued walking, stating,"I'm going about my way,"
             Officer Woods then grabbed [Wilson] by the arm (left) to stop him
       from walking. [Wilson] [asked] [Officer Woods] why was he putting his
       hands on [Wilson] . . . and what crime did [Wilson] commit . . . what
       warrant[ed] him (officer) to grab [Wilson] attempting to put handcuffs on
       him. Officer's only response was "shut up .. . you want to get hurt?! ...
       I'm going to tase you . . .1" "For what? . . . What crime [am] I being
       accused of? . ..(Because [Wilson] had [his] mobile device in [his] hand,
       [he] was able to record this incident, but once Officer Woods realized
       [Wilson] was recording the incident, he snatched the phone throwing it to
       [the] ground [and] stomping it.)[^]
              Officer Woods twisted [Wilson's] left wrist until he was in so much
       pain he was forced to submit his arms to be cuffed. Once cuffed. Officer
       Woods stomped on the back of[Wilson's] heel. Never did he "pat fi*isk"
       [Wilson], instead [he] dug his hand directly into [Wilson's] left pocket
       (front)[and] pulled out [Wilson's] personal checkbook. By this time, other
       officers arrived on the scene and asked "what's the collar?"               Officer
       Woods['s] reply was "this guy tried to cash some stolen checks."
              To rebut this false statement, (the police officer never confirmed
       with the CVS employee what the situation was, never did the CVS
       employee make a complaint related to [Wilson] attempting to []pass, cash,
       issue . . . a stolen check ... in fact, the only time Officer Woods was
       informed about a check was from [Wilson] himself, when [Wilson]
       attempted to explain how he felt discriminated against by the CVS
       employee)[Wilson] provided proof that the checks in his possession [were]
       his through ID [and] bank statements.
              A superior officer instructed Officer Woods if he didn't "have
       anything else on [Wilson] let him go." Officer Woods reluctantly removed
       the cuffs, but attempted to keep [Wilson's] phone, bank book [and] ID,


^ In Officer Woods's Motion to Dismiss, Officer Woods indicates that "Wilson has made the
video he reference[s] public[ly] available [on] YouTube." (Mem. Supp. Mot. Dismiss 3, EOF
No. 58.) Officer Woods argues that "[t]he video also clearly shows that [Officer] Woods was
telling Wilson to 'relax' and that he was not being arrested but only detained," and does not
show "[Officer] Woods striking Wilson." {Id. at 3-4.) When reviewing a motion to dismiss, the
Court may consider materials outside ofthe pleadings if the materials are "integral to and
explicitly relied on in the complaint." Robinson v. Am. Honda Motor Co., 551 F.3d 218,222
(4th Cir. 2009)(citation omitted). Here, Wilson's Complaint specifically references the video.
However, as Officer Woods acknowledges,the video does not depict the entire interaction
between Officer Woods and Wilson. {See Mem. Supp. Mot. Dismiss 3-4.) Therefore, because
the video does not depict the entire interaction between Officer Woods and Wilson, at this stage,
taking Wilson's factual allegations as true, the video does not establish that dismissal of
Wilson's Complaint is warranted.
       telling [Wilson], "Get the [expletive] out of here." (Woods snap[ped] [a]
       picture of[Wilson] before walking off, without consent.)
               On October 22, 2015, [Wilson] filed a formal complaint against
       Officer Woods with the Richmond City Police Dept. Officer Wyatt was
       [the] investigation officer. [Wilson] also made [a] complaint to the CVS
       Corporation Headquarters for slander [and] defamation for making [a] false
       claim of attempting to issue a "stolen check." CVS investigation informed
       [Wilson] that the CVS employee made [a] sworn statement that she never
       mentioned anything about a check to the officer.
               On 11/16/2015,[Wilson] served Officer Woods with an affidavit of
       "Notice of Intent/Statement of Truth" at his place of employment. This
       affidavit was putting Officer Woods on notice that Plaintiff intended to file
       [a] civil suit for violation of [Wilson's] 4"*, 8'^ [and] 14"* Amendment
       constitutional rights pertaining to the incident on 10/21/2015. [Officer
       Woods] was warned that he had 30 days to rebut these claims [or] be in
       acquiescence. The penalty was a lien placed against his indemnity bond.
              Officer Woods never answered claim. Instead, as reprisal for the
       above mentioned grievance, on 12/15/2015, Officer Woods took a warrant
       out for [Wilson's] arrest for forgery and stolen checks. ([These] charges
       were never proven.) Officer Woods never showed up in court after being
       subpoenaed, nor did [the] CVS employee,to validate these charges.

(Compl. 3-6,EOF No. 1 (ellipses in original)(paragraph numbers omitted).)

       Based on the foregoing allegations, the Court construes Wilson to raise the

following claims for relief:^


^ In Claims One,Two,and Three(a)and (b), Wilson claims that his detention, search, and arrest
violated his Fourth and Fourteenth Amendment rights. The Fourth Amendment is applicable to
the states through the Fourteenth Amendment. However,the Supreme Court has explained "that
where another provision ofthe Constitution 'provides an explicit textual source ofconstitutional
protection,' a court must assess a plaintiffs claims under that explicit provision and 'not the
more generalized notion of substantive due process.'" Com v. Gabbert,526 U.S. 286,293
(1999)(some internal quotations omitted)(quoting Graham v. Connor,490 U.S. 386,395
(1989)). Claims One,Two,and Three(a)and (b)fall under the ambit of the Fourth Amendment.
Cf. Albright v. Oliver, 510 U.S. 266,268,274-75(1994)(holding that there is no "substantive
right under the Due Process Clause ofthe Fourteenth Amendment to be free from criminal
prosecution except upon probable cause"). Accordingly, the Court analyzes Claims One, Two,
and Three(a)and (b)under the Fourth Amendment only.
        With respect to Wilson's excessive force claims under the Fourth, Eighth, and Fourteenth
Amendments, which are set forth in Claim Four(a),(b), and (c), as set forth herein,the Court
concludes that Wilson only states an excessive force claim under the Fourth Amendment.
However,because Officer Woods moves to dismiss each excessive force claim separately, the
       Claim One:         Officer Woods unlawfully detained and searched Wilson on
                         October 21, 2015 in violation of the Fourth Amendment. {Id.
                         at 6.)

       Claim Two:        Officer Woods falsely arrested Wilson on October 21, 2015 in
                         violation of the Fourth Amendment when he, "without probable
                         cause [and] against protest [and] by force, placed [Wilson] in
                         restraints [or] cuffs." {Id.)

       Claim Three:      On December 15, 2015,"when [Officer Woods]([in the] absence
                         of probable cause [and][in] sheer malice) obtained a warrant for
                         [Wilson's] arrest for forgery," he (a) falsely arrested Wilson and
                         (b) maliciously prosecuted him. {Id.)

       Claim Four:       On October 21, 2015, Officer Woods "us[ed] excessive force"
                         against Wilson in violation of the (a) Fourth Amendment and
                         (b)Fourteenth Amendment, (c) inflicted "deliberate[ly] cruel
                         [and] unusual punishment" in violation of the Eighth
                         Amendment, and, (d) "committed the tort of assault [and]
                         battery." {Id.)

Plaintiff seeks monetary damages and injunctive relief. {Id. at 7.)

                                      III. ANALYSIS

       Officer Woods argues that Wilson's claims regarding his unlawful stop on

October 21,2015(Claim One)and Officer Woods's use of excessive force during

the stop (Claim Four (a),(b), and (c))should be dismissed(1)for failure to state a

claim upon which relief may be granted, and (2) because Officer Woods is entitled

to qualified immunity. (Mem. Supp. Mot. Dismiss 1-10.) Officer Woods does not

move to dismiss Claim Two,Claim Three(a)and (b), and Claim Four(d). For the

reasons stated below, the Motion to Dismiss will be granted in part and denied in part.



Court addresses Wilson's excessive force claims under the Fourth, Eighth, and Fourteenth
Amendments.

                                              6
       A.     Claim One - Unlawful Detention and Search on October 21, 2015

      In Claim One, Wilson alleges that on October 21, 2015, Officer Woods unlawfully

detained and searched Wilson. (Compl.6.) "[A]n officer may, consistent with the Fourth

Amendment,conduct a brief, investigatory stop when the officer has a reasonable,

articulable suspicion that criminal activity is afoot." Illinois v. Wardlow, 528 U.S. 119,

123(2000)(citing Terry v. Ohio, 392 U.S. 1, 30(1968)). Reasonable suspicion equates

to "something more than an 'inchoate and unparticularized suspicion or hunch.'" United

States V. Sokolow, 490 U.S. 1,7(1989)(some internal quotation marks omitted)(quoting

Terry, 392 U.S. at 27). The Supreme Court has stated that

      [t]he principal components of a determination of reasonable suspicion or
      probable cause will be the events which occurred leading up to the stop or
       search, and then the decision whether these historical facts, viewed from the
       standpoint of an objectively reasonable police officer, amount to reasonable
       suspicion or to probable cause.

Ornelas v. United States, 517 U.S. 690,696(1996).

       Here, taking the allegations in Wilson's Complaint as true, the Court concludes

that his allegations plausibly suggest that, on October 21, 2015, Officer Woods did not

have a reasonable suspicion that Wilson had committed a crime. Specifically, Wilson

alleges that the CVS pharmacy employee did not report that Wilson had attempted to use

a stolen check and that Wilson had provided proofto Officer Woods that the checks were

his checks. {See Compl. 4-5.) Without a reasonable, articulable suspicion that Wilson

had engaged in criminal activity. Officer Woods did not have a basis for conducting a

brief investigatory stop. Wardlow, 528 U.S. at 123 (citing Terry, 392 U.S. at 30).
       Further, because the facts alleged by Wilson plausibly suggest that Officer Woods

did not have a reasonable, articulable suspicion ofcriminal activity warranting a brief,

investigatory stop. Officer Woods also did not have a legitimate reason to search Wilson

or handcuff him. See id. (citation omitted)(explaining that "'reasonable suspicion' is a

less demanding standard than probable cause"); cf. United States v. Hamlin,319 F.3d

666,671 (4th Cir. 2003)("[T]he use of handcuffs did not convert the encounter into a

custodial arrest because the use was reasonably necessary to protect the officer's safety.

During [lawful] Terry stops, officers may take 'steps reasonably necessary to maintain

the status quo and to protect their safety.'"(citation omitted)). Therefore, Wilson

plausibly suggests that Officer Woods's actions on October 21, 2015 violated the Fourth

Amendment's prohibition on unreasonable searches and seizures.

       Officer Woods argues that "even ifthis Court were to find that the existence of

probable cause or the basis for [the] investigatory detention is a 'close call' or even fairly

debatable,[Officer] Woods should be entitled to qualified immunity" because "[o]fficers

can have reasonable, but mistaken, beliefs as to the facts establishing the existence of

probable cause or exigent circumstances." (Mem. Supp, Mot. Dismiss 10(citation

omitted).) "When qualified immunity is asserted, the reviewing court should usually first

ask whether the right was violated on the facts alleged, and then determine whether that

right was 'clearly established.'" LeSueur-RichmondSlate Corp. v. Fehrer,666 F.3d 261,

264(4th Cir. 2012)(citing Smith v. Smith, 589 F.3d 736, 739(4th Cir. 2009)); jee

Pearson v. Callahan, 555 U.S. 223, 236(2009)("[W]e conclude that, while the sequence
set forth [in Saucier v. Katz, 553 U.S. 194(2001),] is often appropriate, it should no

longer be regarded as mandatory."(first alteration in original)).

       It is well established that an investigatory stop must be supported by an officer's

reasonable suspicion and any subsequent seizure must be supported by probable cause.

See United States v. Bumpers,705 F.3d 168, 171-72(4th Cir. 2013)(citations omitted);

Brooks V. City ofWinston-Salem, N.C., 85 F.3d 178, 183-84(4th Cir. 1996)(citations

omitted). Here, because Wilson's allegations plausibly suggest that Officer Woods

lacked a reasonable suspicion that Wilson had engaged in criminal activity, and also

lacked any probable cause to seize Wilson, Officer Woods is not entitled to qualified

immunity at this time. Accordingly, Officer Woods's Motion to Dismiss is denied as to

Claim One.


       B.     Claim Four (a),(b), and (c)- Use of Force on October 21, 2015

      In Claim Four (a),(b), and (c), Wilson alleges that Officer Woods used

excessive force during their interaction on October 21,2015. (Compl. 6.) The

"analysis of an excessive force claim brought under § 1983 begins with 'identifying

the specific constitutional right allegedly infringed by the challenged application of

force.'" Orem v. Rephann, 523 F.3d 442,445 (4th Cir. 2008)(quoting Graham v.

Connor,490 U.S. 386, 394 (1989)), abrogated on other grounds by Wilkins v.

Gaddy,559 U.S. 34,37(2010). "[C]laims of excessive force during the course of an

arrest, investigatory stop, or other 'seizure' ofa person" are governed by the Fourth

Amendment. Id. at 446 (citation omitted). Specifically,"such claims are properly

analyzed under the Fourth Amendment's 'objective reasonableness' standard."

                                             9
Graham,490 U.S. at 388. After an individual is arrested and is a pretrial detainee

awaiting an adjudication of guilt, excessive force claims "are governed by the Due

Process Clause ofthe Fourteenth Amendment." Young v. Prince George's Cty., Md.,

355 F.3d 751,758(4th Cir. 2004)(citation omitted); see Kingsley v. Hendrickson, 135

S. Ct. 2466,2473 (2015)(citations omitted). Further, after an individual is convicted

and sentenced, excessive force claims are governed by "the Eighth Amendment's

protections" against cruel and unusual punishment. Graham,490 U.S. at 392 n.6

(citation omitted).

       Here, Wilson alleges that during Officer Woods's allegedly unlawful

investigatory stop and seizure of Wilson, Officer Woods "grabbed [Wilson] by the arm

(left) to stop him from walking." (Compl. 4.) Wilson also alleges that Officer Woods

"twisted [Wilson's] left wrist until he was in so much pain he was forced to submit his

arms to be cuffed," and "[o]nce cuffed. Officer Woods stomped on the back of

[Wilson's] heel." {Id.)

       Based on Wilson's allegations, the Fourth Amendment is the applicable

constitutional right governing Wilson's excessive force claim because Wilson alleges

that Officer Woods used excessive force during an investigatory stop and seizure. {See

id.) Wilson does not allege that any such excessive force was used when he was a

pretrial detainee awaiting adjudication of guilt or after he was convicted and sentenced.

Therefore, neither the Fourteenth Amendment nor the Eighth Amendment governs

Wilson's excessive force claim. Accordingly, the Motion to Dismiss will be granted as


                                            10
to Wilson's excessive force claim under the Fourteenth Amendment,set forth in Claim

Four (b), and excessive force claim under the Eighth Amendment,set forth in Claim

Four (c).

       With respect to Wilson's Fourth Amendment excessive force claim, which is set

forth in Claim Four(a), Wilson's "Fourth Amendment right to be free of unreasonable

seizures" includes a right to be free from "seizures accomplished by excessive force."

Waterman v. Batton, 393 F.3d 471,476(4th Cir. 2005)(citing               v. Buchanan,325

F.3d 520, 527(4th Cir, 2003));       Williams v. Strickland, 917 F.3d 763,768-69(4th

Cir. 2019)(citations omitted). "The test for whether force employed to effect a seizure

is excessive is one of'objective reasonableness under the circumstances.'" Waterman,

393 F.3d at 476(quoting Graham,490 U.S. at 399)(some internal quotation marks

omitted). "[T]he question is whether the officers' actions are 'objectively reasonable' in

light ofthe facts and circumstances confronting them, without regard to their underlying

intent or motivation." Graham,490 U.S. at 397(citations omitted). Answering this

question "requires careful attention to the facts and circumstances of each particular

case, including the severity ofthe crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight." Id. at 396 (citation omitted).

       At this stage, taking Wilson's well-pleaded allegations as true, Wilson's

allegations plausibly suggest that Officer Woods did not have a lawful basis for stopping

Wilson and that Wilson did not pose a threat to Officer Woods. Because Wilson alleges


                                              11
that Officer Woods lacked a lawful basis to stop Wilson, Wilson's allegations plausibly

suggest that any use offorce by Officer Woods was unreasonable. Cf. Young, 355 F.3d

at 757-58(citation omitted)(explaining that an officer's use offorce may be considered

unreasonable when an individual was "stopped for a minor traffic violation, was

completely cooperative and posed little, if no, threat once he was handcuffed behind his

back").

       Alternatively, Officer Woods argues that he is entitled to qualified immunity.

(Mem.Supp. Mot. Dismiss 9-10.) However, in asserting entitlement to qualified

immunity. Officer Woods does not specifically address Wilson's Fourth Amendment

excessive force claim. When a defendant asserts that he or she is entitled to qualified

immunity, he or she "must do more than mention its existence and demand dismissal of

the suit." Fisher v. Neale, No.3:10CV486-HEH,2010 WL 3603495,at *3(E.D. Va.

Sept. 8,2010). Specifically, a defendant must(1)identify the specific right allegedly

violated "at the proper level of particularity," Campbell v. Galloway, 483 F.3d 258, 271

(4th Cir. 2007);(2)brief, with full supporting authority, why the right was not so clearly

established as to put a reasonable official on notice of any legal obligations; and,

(3) describe with particularity the factual basis supporting the assertion that a reasonable

official in the defendant's situation would have believed his conduct was lawful. See

Collinson v. Gott, 895 F.2d 994,998(4th Cir. 1990). Based on these requirements,

Officer Woods's briefing on qualified immunity with respect to Wilson's Fourth

Amendment excessive force claim is inadequate.



                                             12
        Therefore, for the reasons set forth above, Wilson alleges sufficient facts to state a

Fourth Amendment excessive force claim regarding his interaction with Officer Woods

on October 21, 2015. Further, Officer Woods's briefing on qualified immunity is

inadequate. Accordingly, the Motion to Dismiss will be denied as to Claim Four (a).

Officer Woods is free to raise the issue of qualified immunity in a motion for summary

judgment. The Motion to Dismiss will be granted as to Claim Four(b)and (c).

                                    IV. CONCLUSION


        The Motion to Dismiss(ECF No. 56) will be granted in part and denied in part.

Wilson's Fourteenth Amendment excessive force claim, set forth in part of Claim

Four (b), and his Eighth Amendment excessive force claim, set forth in Claim Four(c),

will be dismissed. The action will proceed on Claim One, Claim Two,Claim Three(a)

and (b), and Claim Four(a) and (d). Any party wishing to file a dispositive motion must

do so within thirty(30) days ofthe date of entry hereof.

        An appropriate Order shall accompany this Memorandum Opinion.



                                                          /s/
                                    HENRY E.HUDSON
Date:                               SENIOR UNITED STATES DISTRICT JUDGE
Richmond! Virginia




                                              13
